           Case 1:19-cv-11191-AJN Document 23
                                           22 Filed 07/08/20
                                                    07/07/20 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                              dentons.com




                                                    SO ORDERED. 7/8/2020
July 7, 2020                                                                                                          7/8/2020



VIA ECF                                             Alison J. Nathan, U.S.D.J.


The Honorable Alison J. Nathan                                                      The parties' request for a 45-day stay of
United States District Judge                                                        all case deadlines from July 7, 2020 to
Southern District of New York                                                       August 21, 2020 is granted. The initial
40 Foley Square                                                                     pretrial conference presently scheduled
New York, New York 10007                                                            for July 17, 2020 is hereby adjourned
                                                                                    sine die. SO ORDERED.


Re:    Guglielmo v. Atlanta Network Technologies, Inc.: Case No. 1:19-cv-11191-AJN

Dear Judge Nathan:

We represent defendant Atlanta Network Technologies, Inc. (“Defendant”) in the above-referenced
matter. Together with counsel for plaintiff, Joseph Guglielmo, we jointly and respectfully move this Court
to stay all case deadlines in this action for forty five (45) days, from July 7, 2020 to August 21, 2020.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub


cc:     All counsel of record (by ECF)
